DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  In claim 1, line 3, the word “A” should not be capitalized.  In claim 10, line 3, it appears that the term “ember” should be changed to –member--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazac (US-4,577,897) in view of Fredrickson (US-6,478,352).
 	Mazac shows an air conditioning compressor handling tool comprising a body (12), an adjustable handle (18), a coupling lug (24), and a cradle (14).  Mazac’s tool shows a single handle (18) rather than a pair of handles as is called for in claims 1 and 2 of the instant application.	
 	However, Fredrickson shows an embodiment of a lifting tool in Figures 16-18 comprising a body (350), an extension member (360), and a pair of handles (370,380) each having a collar (372) such that the handles can be adjusted along the length of the body and/or extension member.
.

Claims 3-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazac in view of Fredrickson as applied to claims 1 and 2 above, and further in view of Price et al. (US-2,599,938).
 	The modified Mazac tool, as presented above, would not contain the particular structure of the telescopically adjustable extension member as called for in claims 3-14.
	The patent to Price et al. shows a lifting tool comprising a tubular body (8) having aligned apertures (34) at its upper end, an extension tube (9) slidably received within the tubular body (8), and a pin (33) for selectively securing the tool in a locked position by extending the pin through apertures (34) and one of the pairs of aligned apertures (30,31,32) in the extension tube (9).
 	It would have been obvious to a person having ordinary skill in the art to form the extension member of the modified Mazac tool as a telescopically adjustable member, as taught by Price et al., so that the overall length of the tool could be adjusted to accommodate users of different heights and them be collapsed for storage or transport.  Regarding claims 11 and 12, the Fredrickson patent discloses that various parts of its carrying tool can be made from metal or plastic (see col. 15, lines 51 and 52 and col. 16, lines 7 and 8 of the Fredrickson specification) as is well known in the art.  In regard to claim 14, the resulting handles could be designed to extend at any angle to best suit a particular load being handled (see embodiment of Figure 15A in the Fredrickson patent).
Drawings
The drawings are objected to because in Figure 3, reference number “68” is not properly labeling the flange of the compressor.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Arsdale (US-218,146) and Mercado (US-2005/0097663) both show tools having a pair of adjustable handles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
1/18/2022